MEMORANDUM CASES.
The facts and issues involved in this appeal are practically identical with those in the case of Doud v. Jackson, ante, p. 213 [283 P. 107].
The cause of action arises on a complaint alleging a contract entered into between plaintiff and defendant on the fifth day of May, 1926, for the purchase of fur-bearing rabbits, for a cash consideration of $400; said contract also providing that plaintiff, under the supervision of defendant, should provide for the hutches and care and feed of the rabbits, for which plaintiff alleges that he expended the sum of $490, making a total claim of $890.
A writ of attachment was issued in this action, based on an affidavit identical in its terms, except as to dates and amount, with that in the Doud case. The same action was taken in the matter of dissolving said attachment and on the same grounds.
[1] There being no difference in the nature of the liability of the parties, or of the legal questions involved, between the two cases, the order of the court appealed from, *Page 794 
dissolving attachment, is affirmed, on the grounds set out in the decision of the preceding case.
Marks, J., and Barnard, J., concurred.